Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated September 24th, 2021 responding to the June 24th, 2021 Office Action provided in the rejection of claims 1-15. 

Status of Claims
2.	Claims 1 and 12 have been amended. Claims 1-15 are pending in the application, of which claims 1 and 12 are in independent form and these claims (1-15) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 

Response to the Amendments
3.	(A). Regarding Non-Statutory Double Patenting rejection: Based on the remarks filed on September 24th, 2021, which Applicants have indicated the intention of differing any action against the applied Non-Statutory Double Patenting Rejection until the maturity of the prosecution Office hereby maintains the Non-Statutory Double Patenting Rejection. Since claims 1-15 are now subjects to in condition for allowance Applicants are suggested to submit proper terminal disclosures to obviate the outstanding Non-Statutory Double Patenting rejection. 
	(B). Objection to the Specification: Due to proper amendments to the specification previously applied objection to the specification has been withdrawn associated with to the claims 1 and 12. 
	(C). 	Regarding art rejection: In regards to claims 1-15 Applicants arguments are persuasive; therefore, rejection to the claims 1-15 have been withdrawn.

Allowable Claims
4. 	Currently pending claims 1-15 are considered to be allowable upon overcoming all of the outstanding objection and/or rejections provided in the office action. However, if any of the claims 1-15 are amended and/or, any new claim(s) are added a further examination would be necessitated; and therefore, the office may have right to withdraw the indication of Allowability provided herewith in this office action.
CONCLUSION
5.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192   
                                        12/29/2021